Citation Nr: 0419534	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  03-17 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.  

(The issue of entitlement to service connection for the cause 
of the veteran's death, based on de novo review, will be the 
subject of a later decision.)  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.  He died in April 1991, and the appellant is his 
surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an December 2002 
decision of the Winston-Salem Department of Veterans Affairs 
(VA) Regional Office (RO), which reopened a claim of service 
connection for the cause of the veteran's death that was 
previously denied by an unappealed November 1991 RO decision.  
Subsequent to the November 1991 decision, the RO obtained 
additional evidence pertinent to the appellant's claim, and 
in the December 2002 decision the claim of service connection 
for the cause of the veteran's death was reopened, and denied 
it on the merits.  The appellant appeared for a personal 
hearing before the undersigned at the RO in December 2003.  
At the hearing, she submitted additional medical evidence, 
and in writing waived her right to have the additional 
evidence reviewed by the agency of local jurisdiction prior 
to review by the Board.  See 38 C.F.R. § 20.1304 (2003).  The 
waiver is valid, and the Board may proceed, reviewing all of 
the evidence of record.  The Board has characterized the 
issue in this case to reflect that there was a prior final 
decision on the claim.  

The Board is obtaining an advisory medical opinion from an 
independent medical expert (IME) on the issue of entitlement 
to service connection for the cause of the veteran's death, 
pursuant to authority granted by 38 C.F.R. § 20.901(d).  When 
the IME opinion is completed, the Board will provide notice 
of the opinion as required by 38 C.F.R. § 20.903.  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing that 
issue.

FINDINGS OF FACT

1.  Finding essentially that there was no relationship 
between the veteran's death in April 1991 and service, an 
unappealed November 2001 RO decision denied service 
connection for the cause of the veteran's death.  

2.  Evidence received since the November 2001 decision tends 
to show that the cause of the veteran's death is related to 
service, it is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, and it raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the November 1991 RO decision is new 
and material, and the claim of service connection for the 
cause of the veteran's death may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Well-groundedness is not an issue.  In regard 
to the threshold matter of whether new and material evidence 
has been received to reopen the claim, all applicable 
provisions of the VCAA and implementing regulations are 
satisfied.  In a November 2002 letter, and in an March 2003 
statement of the case (SOC), the appellant was notified what 
evidence she needed to submit in order to substantiate her 
claim, and what evidence VA would obtain.  The letter and SOC 
cited the changes in the law brought about by the VCAA and 
implementing regulations; they clearly explained that VA 
would make reasonable efforts to help her get pertinent 
evidence, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant waived further VCAA notification at the 
December 2003 hearing.  She is not prejudiced by the decision 
being made.  

Background

The certificate of death indicates that the veteran died in 
April 1991 at the age of 40.  The death certificate listed 
metastatic malignant meningioma as the immediate cause of 
death.  No other condition was noted as an antecedent, 
underlying, or other significant condition contributing to 
his death.  During the veteran's lifetime, service connection 
for a brain tumor was denied by a May 1988 decision, which 
the Board affirmed in a June 1990 decision.  At the time of 
the veteran's death, service connection was not in effect for 
any disability.  

Evidence of record at the time of the November 1991 RO final 
decision included the veteran's service medical records, 
which are negative for diagnosis or any other clinical 
findings of a brain tumor.  In a July 1969 report of medical 
history on his induction into service, the veteran expressed 
that he experienced occasional dizziness.  The corresponding 
report of examination was negative for any clinical findings 
of a brain tumor or any neurologic abnormality, and clinical 
evaluation of all bodily systems was normal.  A clinic record 
dated in June 1971 shows that the veteran was seen due to an 
area of redness on the temporal side of the cornea of his 
right eye, and he also complained of headaches.  He stated 
that the redness in his eye had been there approximately one 
year.  The diagnosis was hyperopic astigmatism, and the 
veteran was fitted with glasses.  A November 1971 report of 
examination on his separation from service is negative for a 
brain tumor or any neurologic abnormalities.  Clinical 
evaluation of all bodily systems was normal.  Other than 
complaints of back pain and a cold in July 1971, the 
remainder of the service records do not reveal abnormalities 
associated with any of the veteran's bodily systems.  The 
veteran's DD Form 214 indicates that the veteran served in 
Vietnam.  

The first postservice evidence of headaches or other 
neurological disorders is shown in private medical records 
dated in 1977, which indicates that the veteran complained of 
headaches that reportedly manifested approximately two months 
earlier.  A private physician was impressed that the veteran 
did not have a history of a headache problem, but was 
suddenly experiencing incapacitating headaches.  The 1977 
private records indicate the veteran was hospitalized for 
headaches, but diagnostic tests were negative.  

Chronologically, the next evidence reflecting pertinent 
symptomatology are private medical records dated in March 
1987.  They show the veteran complained of intermittent 
blurred vision during the prior year, and that his headaches 
had become increasingly pronounced.  Hospitalization records 
and a report of computed tomography scan revealed a large 
tumor in the right occipital area.  Diagnostic studies in 
March 1987 resulted in diagnosis of a brain tumor 
(meningioma), and in the same month a bilateral occipital 
craniotomy was performed.  

In an undated letter received by the RO in August 1988, a 
private physician, H. L. M.D., reported that he was treating 
the veteran for a cerebral neoplasm.  Dr. L. reported that 
the neoplasm proved to be a large intracranial meningioma 
"which had been present for many years."  

On VA examination in January 1988, the veteran complained of 
headaches which first manifested in 1971 when he was serving 
in Vietnam.  He also complained of blurred vision.  The 
diagnosis was status post craniotomy for a brain tumor 
(meningioma).  

In a January 1989 letter, Dr. L. reported that he had 
reviewed the service medical records showing that the veteran 
complained of headaches that were of a "chronic nature."  
The physician stated that the veteran's headaches continued 
upon his separation from service, and he was hospitalized for 
the same in 1977.  Dr. L. stated "the [veteran's] chronic 
headaches were the initial manifestation of the tumor which 
was not recognized and diagnosed until March 1987.  Therefore 
it is my opinion that [the veteran's] current disability is 
related to the headaches about which he complained while 
being in the military . . . ."  In a February 1989 letter, 
Dr. L. stated that the veteran's tumor was a slow-growing, 
extremely large meningioma.  He reported that such tumors may 
be present for 20 to 30 years before being diagnosed.  

In written lay statements received by VA in 1989, relatives 
of the veteran, and a former employer, each reported that on 
his separation from service, the veteran complained of 
headaches, and the redness in his right eye was evident.  The 
veteran's mother-in-law reported that he had no health 
problems prior to service.  

At a May 1989 hearing before the RO (held in conjunction with 
the veteran's claim of service connection for a brain tumor), 
the veteran reiterated that he was first treated for 
headaches in service, and treatment included prescription 
glasses, Tylenol, and aspirin.  The headaches continued until 
he underwent the March 1987 craniectomy.  The veteran's 
spouse testified that the redness in his right eye did not 
exist prior to his tour of duty in Vietnam; that it remained 
in the right eye until he underwent the March 1987 surgery; 
and that the redness disappeared almost immediately after the 
surgery.  

In a September 1989 letter, a different private physician 
noted that the first diagnosis of a brain tumor was in March 
1987.  The physician opined that it was possible that the 
brain tumor first diagnosed in March 1987 could have been 
present for 15 to 20 years.  

In January 1990, the claims folder was forwarded to the Armed 
Forces Institute of Pathology (AFIP), along with a request 
that AFIP provide an opinion as the time of onset of the 
veteran's meningioma.  In May 1990 the AFIP issued a report 
noting that meningiomas are slow growing neoplasms that could 
be asymptomatic during life and detected as an incidental 
finding at autopsy.  The average duration of the earliest 
symptoms to diagnosis in a large number of cases is 
approximately 21/2 years, with a small number of patients 
having symptoms for more than 6 years before a tumor is 
diagnosed.  The AFIP report concluded "[a]lthough it is 
impossible to predict with certainty, it is possible, though 
unlikely, that the [veteran's] meningioma, was present at the 
time of his military discharge in January 1972, fifteen years 
preceding surgery in March 1987."  

In a February 1991 letter, a private radiation oncologist 
reported that intracranial meningiomas are generally 
recognized as being among the slowest growing of all 
neoplasms.  The oncologist stated that the average duration 
of symptoms before diagnosis is around 21/2 years, but maybe as 
long as 6 years.  It was further reported that at the time of 
an individual's diagnosis and surgery it is impossible to 
know how long the tumor had been present.  In another 
February 1991 letter, Dr. L. opined that no one can determine 
the age of a meningioma.  Dr. L. stated that in the veteran's 
case, the lesion he had at the time of his initial 
examination had been present for several years, and knowing 
that it was benign at one time and then became malignant at a 
later date, suggested that the lesion had been present for 
"several years."  

Evidence received subsequent to the November 1991 RO decision 
is as follows:  

?	A transcript of the December 2003 hearing, at which the 
appellant reiterated that there was never any redness in 
the veteran's right eye prior to service, his right eye 
was very red when he returned from Vietnam, and the 
redness and headaches progressively worsened prior to 
the initial diagnosis of meningioma in 1987.  The 
appellant contended that the veteran's death should be 
service connected because he was exposed to Agent Orange 
during service, and said exposure ultimately caused the 
tumor which eventually became malignant and caused the 
veteran's death.  The appellant testified that Dr. L. 
had opined that the veteran's exposure to Agent Orange 
was the cause of his brain tumor.  

?	At the hearing, the appellant submitted four additional 
letters from Dr. L., dated in May 2000, August 2001, 
December 2002, and April 2003.  In the letters, Dr. L. 
reported that he had reviewed recent government articles 
which listed several types of malignancy related to 
exposure to Agent Orange.  Dr. L. opined that "[i]t is 
conceivable that [the veteran's] exposure to Agent 
Orange was the factor that caused his tumor to continue 
to grow and become malignant."  In the April 2003 
letter, Dr. L. stated "[i]t is my medical opinion that 
[the veteran's] exposure to Agent Orange ultimately 
caused his tumor to become malignant and this lead [sic] 
to the untimely death of the veteran."  

Legal Criteria and Analysis

As noted above, the appellant's claim of service connection 
for the cause of the veteran's death was last finally denied 
in November 1991.  She was properly notified of that decision 
and of her appellate rights, and did not appeal it.  
Accordingly, it is final.  38 U.S.C.A. § 7105.  Generally, 
when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  Id.  

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156(a), was amended, for claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the appellant's request to reopen her claim of service 
connection for the cause of the veteran's death was filed in 
October 2002, the amended definition applies.  "New" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

The law provides DIC for a spouse of a veteran who dies from 
a service-connected disability.  38 U.S.C.A. § 1310.  A 
disability which caused the veteran's death is service-
connected if it resulted from injury or disease incurred or 
aggravated in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.312 (2003).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  

In order to establish service connection for the cause of the 
veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The Board finds that evidence added to the record since the 
November 1991 RO decision is new, and raises a reasonable 
possibility of substantiating the claim.  The claim was 
denied previously based on a finding that the evidence did 
not show that the veteran's death in April 1991 was related 
to any injury or disease in service.  Now there is additional 
competent (medical) evidence suggesting that the veteran's 
death may be related to exposure to Agent Orange during his 
service in Vietnam.  Although the claims folder contains 
numerous letters and opinions from Dr. L. to the effect that 
the veteran's meningioma was related to service, the letters 
from Dr. L. submitted at the December 2003 hearing were the 
first to contain medical opinions expressing a relationship 
between exposure to Agent Orange and the veteran's 
meningioma.  Hence, this evidence is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim; it raises a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Thus it is new and material, and the 
claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for the 
cause of the veteran's death is granted.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



